DETAILED ACTION
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and similarly regarding claims 11 (drawn to a method) and claims 21 and 22 (drawn to a computer readable medium), the prior art of record, alone or in combination, fails to teach at least “maintain, on the data storage, a neural network trained against a plurality of corpuses of training text across a plurality of topics, the neural network trained using string tokens of adjacent sentence pairs of the training text as positive training examples and string tokens of non-adjacent sentence pairs of the training text as negative training examples; for each adjacent sentence pair, determine, using the neural network, a local coherence score representing a coherence level of the adjacent sentence pair of the target text data object; aggregate the generated local coherence scores for each adjacent sentence pair of the target text data object to generate a global coherence score for the target text data object”.
At best, Tommy et al (US 20180225274) teaches in the abstract and ¶126-129 “Systems and methods for assessing quality of input text using recurrent neural networks”. The teaching includes “The proposed system 100 assesses the input text based on plurality of parameters, for example, error correction, coherence (comparison of each word within the same sentence and across sentences), clarity and correctness, and intelligent generates and assigns a weightage to each of these parameters, and generates a score for the input text that indicates quality of the input text”, but excludes the limitations as discussed above.
At best, Cui et al (US 20210142002) teaches in ¶56, ¶56 and ¶76 “training a matching model with a neural network using the subject word as a positive label and one or more other subject words 
At best, Doornenbal et al (US 20180365323) teaches in ¶4-6 & ¶33 “The method further includes filtering out one or more snippets from the plurality of snippets when one or more snippet filtering conditions is met, ranking the plurality of snippets into an ordered list of snippets for the concept based on the comprehensive score, where a first snippet in the ordered list of snippets is a top ranked snippet and is more relevant to the concept than a second snippet in the ordered list of snippets, and providing, to a user computing device, the ordered list of snippets”, but excludes the limitations as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648.  The examiner can normally be reached on Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN KY/Primary Examiner, Art Unit 2669